Citation Nr: 1750101	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  06-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Samantha A. Prinsen, Associate Counsel







INTRODUCTION

The Veteran served in the United States Air Force from April 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the Veteran's claims in January 2010 and December 2015 for further development.  

The Veteran filed a claims of entitlement to service connection for a lung disability claimed as black lung and for back strain in July 2016.  In September 2016, the RO denied the claim.  The Veteran filed a timely notice of disagreement in October 2016.  The Board notes that in December 2016 the Veteran has been contacted by the RO acknowledging his notice of disagreement.  As his intent to appeal has been acknowledged by VA, a remand is not required to ensure proper adjudication of these claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  That duty requires substantial compliance with previous remand orders.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Additionally, the VA has a duty to search for records that would assist a Veteran in the development of his claim and for which the veteran has provided the Secretary information sufficient to locate such records, includes making as many requests as are necessary and ends only when such a search would become "futile."  See Gagne v. McDonald, 27 Vet. App 397, 402-403 (2015).   

The RO sent one request to the Joint Services Record Research Center (JSRRC) in November 2016 to verify the Veteran's alleged in-service stressors.  The RO specified a date range of December 1968 through February 1969 in the request.  This request yielded a response in June 2017 that the JSRRC researched October through December 1968 and was unable to verify or document the incidents described by the Veteran.  See Administrative Decision June 2017.  No further requests were made by the RO.  The remand order specifically advised that several sequential requests may be required to cover the entire period for which the Veteran alleged in-service stressors.  The RO's single request was inadequate and did not meet the VA's duty of substantial compliance or the VA's duty to assist.  
     
Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or other appropriate sources to attempt to verify the Veteran's alleged stressors.  The Veteran alleged stressors "on or about" December 1968 and June or July 1969.  See Statement in Support Claim for PTSD July 2016.  The Veteran alleged these stressors occurred at Kunsun AFB in Korea in his performance of his duties as a fire protection specialist.  He claimed that he responded to two separate calls about fighter jets with landing gear problems.  According to the Veteran, the fighter jets were "fully loaded" and required foaming the runway and use of arresting gear to safely land. 

Request the JSRRC, or other appropriate sources verify the alleged stressors.  The requests should be for January 1969 through March 1969 and June 196 through July 1969 as appropriate for each stressor.

2.  Obtain complete treatment records from the Social Security Administration.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  IF the alleged non-combat stressor or stressors are verified, schedule the Veteran for a VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner should provide an opinion, as to whether it is at least as likely as not (a 50 percent or greater probability) linked to a stressor during the Veteran's active military service, to include responding to calls in the line of duty as a fire protection specialist at Kunsun AFB in Korea.

Additionally, the examiner is to identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that psychiatric disorder is related to his active service, or is caused by or aggravated by active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Readjudicate the appeal.  If the service connection sought for PTSD or any other acquired psychiatric disorder remains denied, issue a supplemental statement of the case and return the case to the Board.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
G. A. WASIK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




